 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6

 7     UNITED STATES OF AMERICA,

                             Plaintiff,
 8
                                                       C16-1041 TSZ
           v.
 9
                                                       MINUTE ORDER
       DAVID A. GOULD, et al.,
10
                             Defendants.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
           (1)    The consent motion to stay this matter, docket no. 135, is GRANTED as
14 follows. The deadline of March 12, 2020, to file dispositive motions is STRICKEN, and
   this case is STAYED pending further order. The Government’s second motion for
15 sanctions against defendant David Gould, docket no. 101, is STRICKEN without
   prejudice to refiling if appropriate after the stay is lifted. Until the stay is lifted, the
16 Government shall confer with the other parties and file a status report by the first day of
   each month.
17
            (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 9th day of March, 2020.
19

20                                                   William M. McCool
                                                     Clerk
21
                                                     s/Karen Dews
22                                                   Deputy Clerk

23

     MINUTE ORDER - 1
